Citation Nr: 1241609	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  11-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected psoriasis.

2.  Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected psoriasis.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected psoriasis.

4.  Entitlement to service connection for a cardiac disability, to include as secondary to service-connected psoriasis.

5.  Entitlement to service connection for an endocrine system disability, to include as secondary to service-connected psoriasis.

6.  Entitlement to an increased rating for psoriasis, currently rated 30 percent disabling.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1950 to January 1954.  

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In that decision, the RO denied entitlement to service connection for Type II diabetes, ocular cataracts with floaters, pigment dispersion glaucoma, hypertension, coronary artery disease, and an endocrine system dysfunction (to include pituitary gland dysfunction and pineal gland dysfunction).  The RO also denied entitlement to a rating in excess of 10 percent for psoriasis.

In August 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In June 2011, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In July 2011, the Board remanded these matters for further development.

In September 2012, the Appeals Management Center (AMC) granted an increased 30 percent rating for psoriasis, effective May 12, 2008.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

In a July 2008 statement and during the August 2010 hearing, the Veteran raised the issues of entitlement to service connection for a bilateral hip disability and a psychiatric disability, both to include as secondary to service-connected psoriasis.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran was afforded VA examinations in September 2011 for diabetes mellitus, a bilateral eye disability, hypertension, a cardiac disability, and an endocrine system disability.  He was diagnosed as having Type II diabetes mellitus, pseudophakia, pigmentary glaucoma, posterior vitreous detachment, mild non-proliferative diabetic retinopathy of the right eye, hypertension, coronary artery disease, hypothyroidism, and hypogonadism.

Service treatment records reflect that during the Veteran's January 1954 separation examination, his uncorrected distant visual acuity was recorded as 20/200 bilaterally, correctable to 20/20 bilaterally.  The Veteran primarily contends that his current diabetes, bilateral eye disability, hypertension, cardiac disability, and endocrine system disability are all either related to exposure to non-ionizing radiation in service from radars or, in the alternative, are related to his service-connected psoriasis.

The physician who conducted the September 2011 VA eye examination opined that it was "less likely as not" that the Veteran's diagnosed cataracts, floaters, or pigmentary glaucoma were caused by radio/microwave exposure in service or were caused or aggravated by his service-connected psoriasis.  There was no explanation or reasoning provided for the opinion pertaining to the diagnosed floaters.

As for cataracts, the examiner reasoned that while they may be caused by microwave and ionizing radiation, such exposure generally results in anterior or posterior subcapsular cataracts.  The Veteran's cataracts were diagnosed in approximately 1999 or 2000 when he was 68 to 69 years old and they were described as being "nuclear sclerotic" cataracts.  This type of cataract is age-related.

With respect to the diagnosed pigmentary glaucoma, the examiner explained that the disability was caused by a concave iris contour that rubs the zonules (behind the iris), thereby releasing pigment into the anterior chamber.  The pigment then lodges in the trabeculum and causes an increase in intraocular pressure.  Although the Veteran showed the examiner a research paper dated in 2003 which revealed that T-cells may have been involved in the development of pigment dispersion in mice, a more recent article published in 2009 indicated that the accepted pathogenesis of pigment dispersion was as previously described and not due to T-cell mediated changes.
The examiner further concluded that the Veteran had diabetes mellitus with mild non-proliferative diabetic retinopathy in the right eye, but that the claim was "not for diabetes."

The September 2011 VA eye examination is inadequate because the opinion pertaining to the diagnosed floaters was not accompanied by any explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

As for the opinions regarding the diagnosed cataracts and pigmentary glaucoma, it is unclear as to how the rationales which were provided are relevant to whether the disabilities were caused or aggravated by the Veteran's service-connected psoriasis.

Moreover, the Veteran was diagnosed as having mild non-proliferative diabetic retinopathy of the right eye.  In light of the fact that the issue of entitlement to service connection for diabetes mellitus is being remanded, the Board must defer adjudication of the claim of service connection for a bilateral eye disability at this time.

The physician who conducted the second September 2011 VA examination opined that the Veteran's diagnosed diabetes mellitus, hypertension, coronary artery disease, and endocrine system disability were less likely as not related to service, including radio/microwave radiation exposure.  He reasoned that electromagnetic radiation, including microwave radiation present in radar equipment, is not ionizing radiation.  He noted that although there was considerable research regarding potential effects of microwave radiation on various body systems, no such research had reached the point of establishing any clear-cut cause and effect or aggravating effects on any known medical condition.  Most of the reports in the medical literature, along with those provided by the Veteran, were either anecdotal in nature or involved various animal studies.

Additionally, exposure to microwave radiation was not listed as a cause or aggravating factor for diabetes on either the American Diabetes Association website or National Institute of Health information regarding risks and causes of diabetes.  The National Heart, Lung, and Blood Institute made no mention of electromagnetic radiation energy as a risk factor for psoriasis, heart disease, or diabetes.  In addition, the Occupational Health and Safety Administration (OSHA) website indicated that research regarding radio frequency radiation was continuing with respect to potential risks of exposure, but no firm conclusions had ever been reached.  Also, there were no specific OSHA standards for radio frequency and microwave radiation exposure regulations in the workplace.

The examiner also opined that the Veteran's diagnosed diabetes mellitus, hypertension, coronary artery disease, and endocrine system disability were "less likely as not"/"less than 50-50 probability caused by or a result of his service-connected psoriasis.  This opinion was based on the fact that although the Veteran had provided a variety of papers and information indicating that his disabilities (especially coronary artery disease, hypertension, and diabetes) may be comorbid conditions with psoriasis, such information was based primarily on anecdotal evidence and discussed potential associations and possible increased risk of these conditions in those with psoriasis.  These conditions were never discussed in terms of psoriasis causing or worsening any of the conditions, and in fact urged additional research.  

The examiner stated that while it may have been true that psoriasis, type II diabetes, other endocrinopathies, and coronary artery disease have various immune dysfunctions that may contribute to their etiology and development, there was insufficient evidence in the medical literature to suggest that all of these conditions were due to a common immunologic process.  Thus, it was not possible given the current state of scientific knowledge to state that the Veteran's psoriasis was the cause of or resulted in his diagnosed coronary artery disease, type II diabetes, hypertension, hypothyroidism, or hypogonadism.  The examiner noted that comorbidities and associations did not imply a cause and effect relationship.

The Board finds that the September 2011 opinions pertaining to the Veteran's diabetes, hypertension, and cardiac and endocrine system disabilities are also inadequate because they only addressed whether the disabilities were caused by the service-connected psoriasis.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinions were provided as to any possible aggravation.  38 C.F.R. § 3.310 (2012).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

With respect to the Veteran's service-connected psoriasis, the evidence indicates that the disease may have worsened since his last VA examination in September 2011.  For example, an April 2012 VA dermatology clinic evaluation note indicates that the Veteran had recently experienced a flare up of his psoriasis due to stress and that his prescribed medication was no longer effective.  Examination revealed thin erythematous scaling psoriatic plaques on the knees, elbows, and left buttock.  The Veteran was prescribed a new medication for his psoriasis.

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  In light of the above evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected psoriasis is triggered.

Additionally, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The April 2012 VA dermatology clinic evaluation note reveals that the Veteran was scheduled for follow up dermatologic treatment in 6 months or as occasion required.  The most recent VA treatment records in the claims file and among the Veteran's paperless records in the Virtual VA system are from the VA Medical Center in Manchester, New Hampshire (VAMC Manchester) and are dated in August 2012.

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all records of the Veteran's treatment for diabetes, a bilateral eye disability, hypertension, cardiac and endocrine system disabilities, and a skin disease from VAMC Manchester from August 2012 to the present.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.
2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current diabetes.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current diabetes (any diabetes diagnosed since May 2008) had its onset in service, had its onset in the year immediately following service, is related to exposure to non-ionizing radiation from radars in service, or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current diabetes (any diabetes diagnosed since May 2008) was caused (in whole or in part) by his service-connected psoriasis?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current diabetes (any diabetes diagnosed since May 2008) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected psoriasis?

If the Veteran's diabetes is found to have been aggravated by the service-connected psoriasis, the examiner should additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner should acknowledge and comment on the Veteran's reported exposure to non-ionizing radiation from radars in service.  

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for diabetes in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report potential exposure to non-ionizing radiation in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA eye examination to determine the nature and etiology of any current bilateral eye disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that any current bilateral eye disability (any eye disability diagnosed since May 2008) had its onset in service, is related to the Veteran's exposure to non-ionizing radiation from radars in service, is related to his defective visual acuity in service, or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that any current bilateral eye disability (any eye disability diagnosed since May 2008) was caused (in whole or in part) by the Veteran's service-connected psoriasis?

(c)  Is it at least as likely as not (50 percent probability or more) that any current bilateral eye disability (any eye disability diagnosed since May 2008) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected psoriasis?

If any current eye disability is found to have been aggravated by the service-connected psoriasis, the examiner should additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(d)  Which diagnosed eye conditions, if any, are refractive errors as opposed to acquired eye disabilities?

(e)  If any eye disability is diagnosed in service or otherwise, is the condition a congenital defect or disease?

In formulating the above opinions, the examiner should acknowledge and comment on all eye disabilities diagnosed since May 2008, the Veteran's reported exposure to non-ionizing radiation from radars in service, and his defective visual acuity at the time of his separation examination in January 1954.  

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for particular eye problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report potential exposure to non-ionizing radiation in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current hypertension.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (any hypertension diagnosed since May 2008) had its onset in service, had its onset in the year immediately following service, is related to exposure to non-ionizing radiation from radars in service, or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (any hypertension diagnosed since May 2008) was caused (in whole or in part) by his service-connected psoriasis?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension (any hypertension diagnosed since May 2008) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected psoriasis?

If the Veteran's hypertension is found to have been aggravated by the service-connected psoriasis, the examiner should additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner should acknowledge and comment on the Veteran's reported exposure to non-ionizing radiation from radars in service.  

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report potential exposure to non-ionizing radiation in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current cardiac disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current cardiac disability (any cardiac disability diagnosed since May 2008) had its onset in service, is related to exposure to non-ionizing radiation from radars in service, or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current cardiac disability (any cardiac disability diagnosed since May 2008) was caused (in whole or in part) by his service-connected psoriasis?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current cardiac disability (any cardiac disability diagnosed since May 2008) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected psoriasis?
If the Veteran's cardiac disability is found to have been aggravated by the service-connected psoriasis, the examiner should additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner should acknowledge and comment on all cardiac disabilities diagnosed since May 2008 and the Veteran's reported exposure to non-ionizing radiation from radars in service.  

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for cardiac problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report potential exposure to non-ionizing radiation in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.
If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of his current endocrine system disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current endocrine system disability (any endocrine system disability diagnosed since May 2008) had its onset in service, had its onset in the year immediately following service, is related to exposure to non-ionizing radiation from radars in service, or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current endocrine system disability (any endocrine system disability diagnosed since May 2008) was caused (in whole or in part) by his service-connected psoriasis?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current endocrine system disability (any endocrine system disability diagnosed since May 2008) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected psoriasis?

If the Veteran's endocrine system disability is found to have been aggravated by the service-connected psoriasis, the examiner should additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner should acknowledge and comment on all endocrine system disabilities diagnosed since May 2008 and the Veteran's reported exposure to non-ionizing radiation from radars in service.  

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for endocrine system problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report potential exposure to non-ionizing radiation in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, the AOJ should contact the Veteran and coordinate with him to schedule a VA examination during a time in which he is experiencing a flare up of his service-connected psoriasis.  All such efforts should be documented in the claims file.

If it is not possible to schedule the examination during a flare-up, the reason must also be documented in the claims file.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.
The examiner should report the percentage of the Veteran's entire body and the percentage of his exposed areas affected by the service-connected psoriasis (including during any periods of flare up if the examination is not conducted during such a period). The examiner should also note any systemic therapy that has been provided for the Veteran's service-connected psoriasis during the past 12 month period and the frequency and duration of any such treatment. 

The examiner should note whether the Veteran experiences flare-ups of his service-connected psoriasis and, if so, whether the examination is being conducted during a period of flare up.  The examiner should also note whether there are any specific periods during which any such flare ups occur or whether they are intermittent/unpredictable.

The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

8.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

9.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


